                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


KC TRANSPORT, INC., et al.,

                            Plaintiffs,

v.                                              CIVIL ACTION NO. 2:18-cv-00005

LM INSURANCE CORPORATION, et al.,

                            Defendants.



                                          ORDER


        This action arises out of a series of alleged workplace injuries suffered by four

employees of Plaintiff KC Transport, Inc. (“KC Transport”) in 2015 and 2016. (ECF No.

66 at 6–10.) KC Transport alleges that in December 2014, it provided a coal haulage

agreement to Defendant BB&T Insurance Services, Inc. (“BB&T”) and entrusted BB&T to

obtain the insurance coverage, including workers’ compensation coverage, that it needed

for its operations. (Id. at 3–4.) However, according to KC Transport, BB&T failed to do

so. (Id. at 4.)

        On January 23, 2020, BB&T noticed its intent to depose KC Transport pursuant to

Federal Rule of Civil Procedure 30(b)(6).     (ECF No. 171.)    Before this Court is KC

Transport’s motion for protective order seeking to limit the scope of the deposition with

respect to six topics. (ECF No. 172.) For the reasons explained more fully herein, the

motion (ECF No. 172) is GRANTED IN PART and DENIED IN PART.

     A. Topic No. 1

        As relevant here, this topic seeks testimony related to KC Transport’s capital

structure and finances. (ECF No. 171 at 1.) Based on BB&T’s representation that it
seeks this information in order “to determine KC Transport’s ability to pay for workers’

compensation insurance during the time periods in issue,” KC Transport argues that

information about its capital structure is part of “a fishing expedition in an effort to allege

that KC Transport did not have the ability to pay for such insurance if it was procured.”

(ECF No. 173 at 2–3.) KC Transport contends that this assertion is “pure speculation

and conjecture” and that “there is not a tangible cost associated with the insurance BB&T

failed to procure.” (Id. at 3.)

       BB&T responds, “It is clearly relevant to BB&T’s defenses to know how much

money KC Transport was making while it was simultaneously failing to cover its workers

for workplace accidents.”         (ECF No. 176 at 5.)       BB&T asserts that “[w]orkers’

compensation insurance for start-up coal haul operations is difficult to obtain and

expensive,” and “KC Transport’s ability and desire to purchase West Virginia workers’

compensation insurance is at the heart of this matter.” (Id.) According to BB&T, “KC

Transport never expressly advised BB&T of its West Virginia payroll, and never asked

BB&T to secure West Virginia coverage for KC Transport’s West Virginia employees.”

(Id. at 2.)

       KC Transport replies, “BB&T’s efforts to inquire into whether KC Transport had

the ability to pay for insurance that it wholly failed to procure is an improper effort to

burden and blame shift based upon affirmative defenses never asserted by BB&T.” (ECF

No. 177 at 1.)

       Whether KC Transport had sufficient profits to afford West Virginia workers’

compensation insurance sweeps beyond the claims and defenses in this action. As KC

Transport points out, BB&T’s answer to the amended complaint never asserts that KC

Transport was unable to afford the coverage.           (See ECF No. 68.)       Moreover, KC

                                              2
Transport obtained workers’ compensation insurance in Virginia in 2014 and eventually

added West Virginia coverage after the injured employees filed workers’ compensation

claims that were denied by KC Transport’s insurer (see ECF No. 155 at 2–3), making it

unlikely that KC Transport did not have the requisite workers’ compensation insurance

simply due to its cost. Notably, BB&T offers no factual basis to support its assertion that

KC Transport’s finances played a role in the lack of West Virginia workers’ compensation

coverage. (See ECF No. 176 at 4–5.) Accordingly, KC Transport’s motion for protective

order is GRANTED as to Topic No. 1 as it relates to KC Transport’s capital structure and

finances.

      B. Topic No. 3

         This topic seeks testimony about KC Transport’s “[m]otor vehicle inventory . . .

from 2013 and [sic] 2016 and licensing, registration and insurance related to same.”

(ECF No. 171 at 1.) KC Transport argues that its responsibility to procure other types of

insurance is not relevant because “only workers’ compensation coverage is in issue” in

this action and because “KC Transport is not a sophisticated insured.” (ECF No. 173 at

3.)

         BB&T responds that the information is relevant to its understanding of KC

Transport’s “operations . . . during the relevant period.” (ECF No. 176 at 5.) BB&T

further argues that because KC Transport “will argue that it was ‘unsophisticated,’ and

therefore could not have known that it needed to provide its West Virginia employees with

West Virginia workers’ compensation insurance,” the requested information “will show

just how ‘unsophisticated’ KC Transport actually was about its obligations to comply with

state and federal law.” (Id. at 5–6.)




                                             3
       KC Transport replies, “after taking the position that it had procured West Virginia

workers’ compensation insurance for KC Transport, and after an order from this Court

determining no such coverage existed . . . BB&T must now make efforts to assert that KC

Transport somehow never asked for such coverage.” (ECF No. 177 at 2.) KC Transport

asserts that BB&T had an obligation to procure the necessary coverage for KC Transport

after KC Transport provided BB&T information about its operations, and that BB&T’s

corporate representative testified to that. (Id.)

       Information related to KC Transport’s motor vehicle fleet has no bearing on

BB&T’s contention that KC Transport did not request West Virginia workers’

compensation insurance.        KC Transport’s knowledge—or lack thereof—of the

requirements associated with licensing and insuring motor vehicles does not inherently

indicate that it had the same level of understanding of its workers’ compensation coverage

obligations.   Nor is it probative of KC Transport’s efforts to procure workers’

compensation insurance.      As such, KC Transport’s motion for protective order is

GRANTED as to Topic No. 3.

   C. Topic No. 6

       This topic seeks information about “KC Transport’s employment practices,

including compensation and benefits, and/or the use of any independent contractors to

perform essential company functions.” (ECF No. 171 at 2.) KC Transport argues that

this topic “is nothing more than a fishing expedition wherein BB&T seeks some

anomalous violation of law or poor treatment of workers upon which BB&T can hang its

hat to assert that KC Transport would not have obtained workers’ compensation

insurance based upon a pattern of behavior.” (ECF No. 173 at 4.)




                                             4
       BB&T responds, “employment issues are directly related to workers’ compensation

needs.” (ECF No. 176 at 6.) BB&T further asserts, “the reason that KC Transport failed

to ever apply for West Virginia workers’ compensation insurance, to ask BB&T to add

West Virginia to its Virginia policy, and otherwise ‘would not have obtained workers’

compensation insurance’ is patently relevant.” (Id.)

       KC Transport’s reasons for not obtaining workers’ compensation insurance for its

West Virginia employees—assuming that KC Transport made a conscious decision to do

so, as BB&T contends—would of course bear on BB&T’s defense to KC Transport’s claims.

However, inquiry into the benefits KC Transport provided to its employees or its use of

independent contractors is unlikely to yield that information. BB&T offers no other

explanation for how “employment issues” generally relate to its defenses in this action.

(See id.) Therefore, KC Transport’s motion for protective order is GRANTED as to

Topic No. 6.

   D. Topic No. 8

       This topic seeks information about KC Transport’s “business decisions regarding

the procurement of insurance policies . . . including any issues or difficulties related to

obtaining coverage . . . for any and all lines of insurance.”   (ECF No. 171 at 2.) KC

Transport argues that other types of insurance are not relevant because this case is about

workers’ compensation insurance.”       (ECF No. 173 at 4.)       It further argues that

“difficulties related to obtaining coverage should have been addressed by BB&T at the

time [it was] entrusted with procuring insurance. (Id.) KC Transport also points out

that “until the summary judgment ruling by this Court, BB&T took the position that it

had, in fact, procured [workers’ compensation] coverage for KC Transport, and that such

coverage was available to KC Transport.” (Id.)

                                            5
       BB&T responds that KC Transport’s argument that this topic is irrelevant “simply

defies common sense.” (ECF No. 176 at 7.)

       KC Transport replies, “In light of BB&T’s admissions that [workers’ compensation]

insurance was available to KC Transport during the time in issue, any alleged difficulties

in obtaining such insurance are mooted and not relevant for the purposes of discovery.

Any other lines of insurance have no bearing on the present posture of this case.” (ECF

No. 177 at 3.)

       KC Transport’s general discussions about obtaining insurance of all types to cover

its operations and its related business strategies bear on the issues in this action. For

instance, BB&T is entitled to inquire about KC Transport’s decision to engage BB&T to

obtain insurance, its understanding of the services BB&T was expected to provide, and its

knowledge about the coverage BB&T obtained on its behalf. Such information, which

goes directly to the allegations in the amended complaint, is within the scope of this topic.

Accordingly, KC Transport’s motion for protective order is DENIED with respect to

Topic No. 8.

   E. Topic No. 11

       This topic requests information about “workplace accidents that happened . . .

between 2013 and the filing of the Amended Complaint” and involved KC Transport

employees, including the four employees that are identified in the amended complaint.

(ECF No. 171 at 2.) KC Transport represents that it does not object to the request “to the

extent that it applies specifically to the four claimants whose workers’ compensation

injuries underlie the present case.” (ECF No. 173 at 5.) KC Transport also seeks to limit

the inquiry “to compensable injuries and the applicable time period of 2013–2016.” (Id.)




                                             6
It argues that “[n]o other injury would have been subject to the workers’ compensation

coverage that BB&T failed to procure.” (Id.)

       BB&T responds that KC Transport provides only a conclusory argument as to why

non-compensable injuries or those that occurred after 2016 are not relevant. (ECF No.

176 at 7.)

       KC Transport replies, “[BB&T] seeks to learn about all workplace accidents at KC

Transport for a time period broader than the scope of the present matter, and regardless

of whether the workers’ compensation coverage in issue would have extended to those

accidents. There is simply no basis to inquire regarding accidents that the coverage in

issue would not have extended to even if it were properly procured.” (ECF No. 177 at 3.)

       KC Transport’s request to limit the topic to workplace injuries that occurred

between 2013 and 2016—the time period during which Defendant LM Insurance

Corporation was KC Transport’s insurance carrier (see ECF No. 176 at 7)—is reasonable.

BB&T has not explained why information about accidents that occurred between 2016

and the filing of the amended complaint in this action on July 30, 2018—when KC

Transport presumably had a different insurance carrier—bear on its defenses. (See id.)

However, limiting the inquiry only to “compensable injuries” effectively allows KC

Transport to unilaterally determine which workplace accidents during that period would

have been covered by workers’ compensation insurance that this Court has already

determined it did not have. As such, KC Transport’s motion for protective order is

GRANTED IN PART and DENIED IN PART as to Topic No. 11, insofar as BB&T may

inquire about any workplace accident that occurred between 2013 and 2016, whether

“compensable” or not.




                                           7
   F. Topic No. 12

        This topic requests information about insurance audits of KC Transport’s

operations “between 2013 and the filing of the Amended Complaint.” (ECF No. 171 at 3.)

KC Transport seeks to limit this inquiry to workers’ compensation insurance audits

between 2013 and 2016. (ECF No. 173 at 5.)

        BB&T responds that the requested information will “show what KC Transport

knew about its own business, insurance audits, and insurance in general during the

relevant timeframe.” (ECF No. 176 at 8.) BB&T argues that KC Transport’s workers’

compensation carrier audited KC Transport in June 2015, and KC Transport answered

other discovery requests by stating that no other audits were performed afterward. (Id.

at 7.) BB&T takes this to mean that audits were conducted prior to that period. (Id. at

7–8.)

        KC Transport replies, “There is simply no basis to inquire regarding audits for

other lines of coverage or other policy years” beyond the limitations it suggests. (ECF

No. 177 at 3.)

        As with Topic No. 11, KC Transport’s request to limit this topic to audits occurring

between 2013 and 2016 is reasonable because Defendant LM Insurance Corporation was

KC Transport’s insurance carrier during that time period. However, in addition to the

workers’ compensation coverage that forms the basis of this action, BB&T also procured

general commercial liability and commercial umbrella insurance on KC Transport’s

behalf.    (ECF No. 155 at 3.)      The topic thus should not be limited to workers’

compensation insurance. Accordingly, KC Transport’s motion for protective order is

GRANTED IN PART and DENIED IN PART as to Topic No. 12, insofar as BB&T may




                                             8
inquire about insurance audits between 2013 and 2016 across all types of coverage that it

was involved in securing for KC Transport.

      In conclusion, KC Transport’s motion for protective order (ECF No. 172) is

GRANTED as to Topics Nos. 1, 3, and 6; DENIED as to Topic No. 8; and GRANTED

IN PART and DENIED IN PART as to Topics Nos. 11 and 12, as set forth herein.

      IT IS SO ORDERED.

      The Clerk is DIRECTED to send a copy of this Order to counsel of record and to

any unrepresented party.

                                         ENTER:       February 20, 2020




                                             9
